UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6879



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


QUINTON D. RAINEY, a/k/a Q,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CR-94-69)


Submitted:   October 18, 2001               Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Quinton D. Rainey, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quinton Rainey appeals from the district court’s orders de-

nying his motions to reconsider the denial of relief on his 28

U.S.C.A. § 2255 (West Supp. 2001) motion.   Our review of the record

and the district court’s opinions disclose no reversible error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Rainey, No. CR-94-69 (E.D. Va. Apr. 19, 2001;

May 11, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2